 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
      EKO BRANDS, LLC,
 6
                             Plaintiff,
 7
           v.                                             C17-894 TSZ
 8
      ADRIAN RIVERA MAYNEZ                                MINUTE ORDER
 9    ENTERPRISES, INC.; and
      ADRIAN RIVERA,
10
                             Defendants.
11
          The following Minute Order is made by direction of the Court, the Honorable
12
     Thomas S. Zilly, United States District Judge:
13         (1)    Pursuant to the parties’ stipulation, docket no. 85, plaintiff’s claim for
   violation of the Washington Consumer Protection Act (“CPA”), as well as defendants’
14 counterclaim for declaratory judgment that they have not violated the CPA, are each
   DISMISSED with prejudice and without costs.
15
           (2)    The parties’ stipulated motion, docket no. 90, to seal the unredacted version
16 of the proposed Pretrial Order, docket no. 92, is GRANTED in part and DENIED in part,
   as follows. The unredacted version of the proposed Pretrial Order, docket no. 92, shall
17 remain under seal, but the portions of such document that the parties view as confidential
   are admitted facts that will be included in the jury instructions, which will be read in open
18 court and filed for public view in the docket.

19       (3)  Plaintiff’s motion in limine, docket no. 82, is STRICKEN in part,
     GRANTED in part, DENIED in part, and DEFERRED in part, as follows:
20
                  (A)    Plaintiff’s motion to exclude certain witnesses is STRICKEN as
21                       moot;

                  (B)    Plaintiff’s motion to preclude defendants from asserting certain
22
                         affirmative defenses is STRICKEN in part as moot with regard to
23

     MINUTE ORDER - 1
 1                      the defenses of “fair use” and “unclean hands,” which defendants
                        are no longer pursuing, GRANTED in part with regard to the
 2                      defenses of “estoppel” and “waiver,” which were not pleaded in
                        defendants’ Answer, docket no. 25, see Fed. R. Civ. P. 8(c)(1),
 3                      GRANTED in part as to plaintiff’s motion to exclude evidence of
                        “claim splitting” and “double recovery,” which are issues of law to
 4                      be resolved by the Court, see Aero Prods. Int’l, Inc. v. Intex
                        Recreation Corp., 466 F.3d 1000, 1016-20 (Fed. Cir. 2006), and
 5                      DEFERRED in part to the Pretrial Conference with regard to the
                        defense of “laches”; at the Pretrial Conference, the Court will
 6                      address the procedures for resolving all issues relating to claim
                        splitting and double recovery; and
 7
                  (C)   Plaintiff’s motion to exclude certain exhibits is DENIED in part as to
 8                      exhibits, if any, that (i) were not requested in discovery, (ii) did not
                        exist more than thirty (30) days before they were disclosed to
 9                      plaintiff by defendants, or (iii) are otherwise available to the public;
                        except as denied, plaintiff’s motion to exclude certain exhibits is
10                      DEFERRED to the Pretrial Conference.

11           (4)   Defendants’ motion in limine, docket no. 80, is GRANTED in part, DENIED
     in part, and DEFERRED in part, as follows:
12                (A)   Defendants’ motion to exclude evidence regarding the parties’ prior
                        or other pending litigation, including Case No. C15-522 JPD in this
13                      district, Case No. C16-4676-JAK-SS in the Central District of
                        California, Case No. 17-2421 in the Federal Circuit, and proceedings
14                      before the Patent and Trademark Office, is DEFERRED to the
                        Pretrial Conference;
15
                  (B)   Defendants’ motion to exclude an e-mail from Rabbi Zev Schwartz
16                      dated December 13, 2017, is DENIED;

17                (C)   Defendants’ motion to exclude evidence of settlement negotiations
                        or licenses offered by plaintiff before trial is GRANTED;
18
                  (D)   Defendants’ motion to exclude the testimony of plaintiff’s expert
19                      Catherine Carr was previously GRANTED in part and DENIED in
                        part, as indicated in Paragraph 2 of the Minute Order entered
20                      November 8, 2018, docket no. 66; any further objection to the scope
                        of Carr’s testimony is DEFERRED to the Pretrial Conference; and
21
                  (E)   Defendants’ motion to sequester witnesses is GRANTED, except
22                      that the issue of who may be present during trial as a party
                        representative is DEFERRED to the Pretrial Conference.
23

     MINUTE ORDER - 2
 1          (5)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 6th day of September, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
